As filed with the Securities and Exchange Commission on December 21, 2010. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No. 2 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MAINE & MARITIMES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Maine 30-0155348 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 209 State Street Presque Isle, Maine 04769 (Address, including Zip Code, of Principal Executive Offices) Maine & Maritimes Corporation Stock Plan for Outside Directors (Full Title of the Plan) Patrick C. Cannon, Vice President, General Counsel, Secretary and Clerk Maine & Maritimes Corporation 209 State Street Presque Isle, Maine04769 (207) 760-2422 (Name, Address, including Zip Code, and Telephone Number, including Area Code, of Agent For Service) With a Copy to: Michael B. Peisner, Esq. Curtis Thaxter Stevens Broder & Micoleau LLC One Canal Plaza Portland, Maine 04112 (207) 774-9000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyþ DEREGISTRATION OF SECURITIES Maine & Maritimes Corporation (the “Company”) is filing this Post-Effective Amendment No. 2 to the registration statement on Form S-8, Registration No. 333-107475, as amended, filed on July 30, 2003, (the “Registration Statement”), pertaining to the Company’s registration of 20,000 shares of its common stock, par value $7.00 per share, which may be issued quarterly pursuant to the Maine & Maritimes Corporation Stock Plan for Outside Directors. On December 21, 2010, pursuant to an Agreement and Plan of Merger dated as of March 12, 2010 (the “Merger Agreement”), by and among Maine & Maritimes Corporation, BHE Holdings Inc., and BHE Holding Sub One Inc., a wholly-owned subsidiary of BHE Holdings Inc, BHE Holding Sub One Inc. merged with and into Maine & Maritimes Corporation (“MAM”), with MAM being the surviving entity and becoming a wholly-owned subsidiary of BHE Holdings Inc.The Company intends to file a certification and notice of termination on Form 15 with respect to the Company’s shares of common stock, par value $7.00 per share. Pursuant to the undertaking made by the Company in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities being registered that remain unsold at the termination of the offering, the Company is filing this Post-Effective Amendment No. 2 to the Registration Statement to deregister all of the securities that remain unsold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 2 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Presque Isle, State of Maine, on December 21, 2010. Maine & Maritimes Corporation Date: December 21, 2010 By: /s Brent M. Boyles Brent M. Boyles President and CEO
